Citation Nr: 1206425	
Decision Date: 02/21/12    Archive Date: 03/01/12

DOCKET NO.  04-21 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left hip disability, to include as secondary to service-connected lumbosacral degenerative disc disease and service-connected right knee medial meniscal tear.

2.  Entitlement to service connection for a right hip disability, to include as secondary to service-connected lumbosacral degenerative disc disease and service-connected right knee medial meniscal tear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to November 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This case was remanded by the Board for additional development in February 2007 and again in May 2009 and it has been returned to the Board for further appellate review.  The Board is satisfied as to the compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  This included obtaining the Veteran's present address, private treatment records, and scheduling a new VA examination.

As an initial matter, the Veteran failed to appear for a VA examination scheduled on June 9, 2010, without apparent good cause.  In a November 2011 30 day waiting period waiver, the Veteran stated that there was no additional evidence to submit.  Further, in the January 2012 post-remand brief, the Veteran, through his representative, acknowledged that the Veteran failed to appear for his scheduled examination stating simply that the Veteran was "unable to appear."  As the Veteran has failed to provide good cause for his failure to appear, his claim is herein decided on the merits without an examination.  38 C.F.R. § 3.655 (2011).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A chronic left hip disability was not manifest during service; the Veteran does not assert continuity of symptomatology from active service forward, left hip pathology was not identified until years after service, and there is no competent medical evidence to show that the Veteran's current left hip disorder is related to service or to any service-connected disability.

2.  A chronic right hip disability was not manifest during service; the Veteran does not assert continuity of symptomatology from active service forward, right hip pathology was not identified until years after service, and there is no competent medical evidence to show that the Veteran's current right hip disorder is related to service or to any service-connected disability.


CONCLUSIONS OF LAW

1.  A chronic left hip disability was not incurred in or aggravated by service or by any service-connected disability.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.310, 3.655 (2011).

2.  A chronic right hip disability was not incurred in or aggravated by service or by any service-connected disability.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.310, 3.655 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in July 2003 that addressed all VCAA requirements prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  In a June 2008 correspondence, VA notified the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006)

Finding that additional development was necessary, in May 2009 the Board remanded the issue on appeal in order to obtain all available private treatment records, to ensure that the Veteran's address of record was verified, and to afford the Veteran a VA examination.  

Regarding the Veteran's private treatment records, as requested by the Board, records from Parkland Hospital have been obtained and included into the claims file.  Further, a November 2011 30 day waiting period waiver demonstrates that the Veteran and his representative received the November 2011 SSOC and had no additional evidence to add, demonstrating that the Veteran had received notification of the RO's findings at the correct address.

As noted above, the RO, in accordance with the mandates of the May 2009 remand, scheduled the Veteran for a VA examination for June 9, 2010.  The Veteran, however, failed to appear for his examination and failed to provide good cause for such.  38 CFR § 3.655 (stating that examples of such "good cause" include illness or hospitalization and death of an immediate family member).  As the Veteran failed to appear for his examination and did not show good cause, the issues on appeal are decided based upon the evidence of record.  Id.  

All of the actions previously sought by the Board through its prior development request have been completed.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  Subsequently, a supplemental statement of the case (SSOC) was issued in November 2011, which confirmed and continued the previous denial.  
	
For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection for Left and Right Hip Disorders

The Veteran seeks entitlement to service connection for left and right hip disorders.  Specifically, he claims that he developed a bilateral hip disorder secondary to his service-connected lumbar spine and right knee disorders.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(d) (2011).  

The Board notes that, under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310 (2011).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398   (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102 . 

When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49   (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Here, service treatment records reflect no complaints of, treatment for, or a diagnosis related to the bilateral hips or any symptoms reasonably attributed thereto.  At the time of discharge, the clinical evaluation of the Veteran's lower extremities and musculoskeletal system was normal.  Therefore, no chronic bilateral hip disorder was noted in service.
	
Next, post-service evidence does not reflect hip symptomatology for many years after service discharge.  Specifically, VA treatment records first list sacroiliac joint arthralgia in January 2004.  This is demonstrated over 10 years after discharge.  Therefore, the competent evidence does not reflect continuity of symptomatology.  Regarding the Veteran's right hip, the Board notes that hip symptomology is demonstrated again in September 2004, however such symptoms are shown as due to a September 2004 motor vehicle accident which led to a fracture of the right acetabulum.  
	
The Board notes that the Veteran does not allege a continuity of bilateral hip symptomatology since active duty service and the record does not demonstrate that a bilateral hip disorder was incurred in or aggravated by service.  Rather, the Veteran argues that his bilateral hip disorder developed secondary to his service-connected lumbar spine and right knee disorders.  Service connection may be granted when the evidence establishes a medical nexus between active duty service or a service-connected disability and current complaints.  In this case, the Board finds that competent evidence demonstrating a nexus between the Veteran's service connected disorders and his bilateral hip disorder is not demonstrated by the evidence of record.
	
The evidence of record is silent as to a medical opinion relating the Veteran's hip disorders with his service connected spine and right knee disorders.  As noted above, the Veteran was scheduled for a VA examination and failed to appear without showing good cause.  Accordingly, a nexus opinion as to the etiology of the Veteran's bilateral hip disorder could not be provided by a VA examiner and the Board must make a decision based on the evidence of record which, regrettably, does not provide a competent nexus opinion to establish service connection. 
	
The Board has considered the Veteran's statements asserting a nexus between his currently-diagnosed bilateral hip disorder and his service-connected lumbar spine and right knee disorders.  While the Board reiterates that the Veteran is competent to report symptoms as they come to him through his senses, arthralgia of the hips is not a disorder for which a lay person can provide competent evidence on questions of etiology.  The cause of the disorder, discomfort or pain of the left or right hip is not a matter susceptible to lay observation, but rather requires application of medical expertise.  In this case, a competent medical nexus opinion demonstrating a relationship between the Veteran's service-connected lumbar spine disorder or his right knee disorder and his right or left hip disorder is required to establish service connection, and competent medical evidence of such a nexus is not demonstrated by the evidence of record.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims for service connection.  For both the left and right hip, the preponderance of the evidence shows that hip disability was not manifest during service, and the Veteran does not assert continuity of symptomatology from active service forward.  Hip pathology was not identified until years after service, and there is no competent medical evidence to show that the Veteran's current left or right hip disorder is related to service or to any service-connected disability.  As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application in resolution of the matters on appeal.  See generally Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for a left hip disability, to include as secondary to service-connected lumbosacral degenerative disc disease and service-connected right knee medial meniscal tear, is denied.

Entitlement to service connection for a right hip disability, to include as secondary to service-connected lumbosacral degenerative disc disease and service-connected right knee medial meniscal tear, is denied.




____________________________________________
STEPHEN L. HIGGS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


